Citation Nr: 1428991	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability manifested by growths such as cysts and lipomas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  The Veteran has been declared incompetent by VA since April 2008 and his spouse was appointed as his fiduciary in October 2013.  The Veteran was previously represented by the American Legion.  That organization filed a motion to now represent his spouse.  In June 2014, she signed a power of attorney.  Accordingly, the Board finds that the appellant is being represented by the American Legion.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, a hearing before a decision review officer (DRO) was held and in December 2009, a Travel Board hearing was held.  In May 2010, this matter was remanded for additional development.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, disability manifested by skin growths.



CONCLUSION OF LAW

Service connection for disability manifested by skin growths is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for a VA examination in July 2010 and an addendum to that examination was provided in September 2010.  The Board finds that the examination is adequate for rating purposes as it reflects a review of the claims file and familiarity with the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the hearing, which took place in December 2009, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In December 2009, the Veteran testified that he has a disability manifested by numerous cysts, lipomas, or such growths, which is causally related to his active duty service, to include as due to Agent Orange exposure.

On July 2010 VA skin examination, the examiner noted that "the Veteran essentially has no complaints regarding the skin minus multiple scars related to surgical biopsies."  The Veteran denied pain, pruritus, fever, weight loss, other symptoms of malignant neoplasm, and no history of urticarial, primary cutaneous vasculitis of erythema multiforme. The Veteran also denied seeking treatment for this condition.  On examination, the Veteran noted surgical scars and biopsy scars, but specifically indicated that there is no current diagnosis for a skin disorder, and no connection between the Veteran's complaints and his exposure to Agent Orange.   In September 2010, the VA examiner provided an addendum to his examination report, noting that the entire claims file was reviewed for the July 2010 examination.

The Board notes that there is nothing in the Veteran's postservice treatment records during the pendency of this claim to suggest he has a current diagnosis of disability manifested by skin growths such as cysts and lipomas.  Significantly, a VA examiner, after a review of the entire claims file, found that the Veteran had no current skin disability diagnosis.  Further, on VA examination, the examiner noted that the Veteran essentially had no skin complaints, other than scars related to surgical biopsies.  The Board notes that the Veteran is presently service connected for scars of the left hand, left thumb, and left forearm, and a scar of the left wrist.

The Board has considered the Veteran's and the appellant's statements to the effect that the Veteran has skin growths due to service.  However, although he is competent to testify to skin growths, the diagnosis of a skin disability manifested by such growths cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of a skin disability has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a disability manifested by skin growths.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

\
ORDER

The appeal seeking service connection for a disability manifested by skin growths is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


